DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments & remarks filed by Applicant on 07 JANUARY 2022, and Examiner’s Amendment agreed to by Atty. Karl Kenna on 20 JANUARY 2022.   Claims 1-2, 4-9, 11-16 & 18-20 are pending and have been considered for Allowance as follows.   

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Karl Kenna on 20 JANUARY 2022.               
The application has been amended as follows (from Claims Listing of 01/07/2022):          
Please amend the claims as follows:     (claim amendments shown in bold)    
Claims 21/22/23: 		Cancelled per agreement with Atty. Karl Kenna.                

 Allowable Subject Matter 
Claims 1-2, 4-9, 11-16 & 18-20 are pending and allowed.            
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of primary Stapleton reference (Pub. No. US 2011/ 0066562) teaches ---       
{“A computer-based business application (CBBA) management system includes multiple real time agents (RTAs) embedded with local CBBA software in order to permit cross-application functions and/or real-time functions such as local monitoring, reporting, or prevention.”}    

Further, Mui reference (Pub. No. US 2017/ 0006010) teaches ---     
{“Some implementations may provide a machine-assisted method for determining a trustworthiness of a requested transaction, the method including: receiving, from a relying party, a request to determine a trustworthiness of a particular transaction request, the transaction request initially submitted by a user to access data managed by the relying party; based on the transaction request, summarizing the particular transaction request into transactional characteristics, the transactional characteristics devoid of source assets of the transaction, the source assets including credential information of the user, the credential information of the relying party, or information content of the requested transaction; generating first machine-readable data encoding transactional characteristics of the underlying transaction as requested, the transactional characteristics unique to the particular transaction request; submitting a first inquiry at a first engine to determine an access eligibility of the user submitting the transaction request, the first inquiry including the credential information of the submitting user, as well as the summarized transactional characteristics that is applicable only once to the underlying transaction request; and receiving the access eligibility determination from the first engine.”}            

Further, Tanpoco reference (Pub. No. US 2010/ 0235301) teaches ---    
{“A system and method for dynamically determining quantity for risk management are described. According to one example embodiment, as a trader positions an order icon at a desired price or price-derivative value on a graphical interface, an order quantity for the order is dynamically determined based on the order price and a selected risk 

In regards to independent Claims 1, 8 and 15, Stapleton, Mui and Tanpoco  references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:        

Claim 1:          
1.   (Currently Amended)   A system for orchestration of operations associated with a media content environment, comprising:       
a plurality of application program interfaces (APIs), including:  
a plurality of subsystem components that are registered with the server and contribute their own steps to a prepare-proceed workflow, including:    
wherein the server includes a data describing the registered subsystems, including the product subsystem and the transaction subsystem;        
wherein the server controls the prepare-proceed workflow that orchestrates operations associated with the purchases of the products associated with the media content environment as modified by the steps contributed by the registered subsystems, including, that upon receipt of a request from the client device via a displayed product page, for a transaction associated with purchase of a particular product, the server dynamically generates a workflow to process the transaction, including when the workflow is initiated: 2 Attorney Docket No.: SPTFY-01095US1 kfk\sptfy\1095us1 \sptfy-01095us1 Reply 071321.docApplication No.: 16/169,869 Office Action dated: July 13, 2021 Reply dated: January 7, 2022 
the server queries the registered subsystems, including querying the product subsystem for pre-authorization product-related steps that the particular product requires to be performed prior to advancing to a transaction-related step, by communicating a proceed-product remote procedure call to the product subsystem, for one or more product-related steps associated with the particular product to be inserted into the workflow to cause or otherwise determine corresponding changes in an order state data, and upon generating the workflow, determining and executing, via communication with the client device, the one or more pre-authorization steps associated with the purchase of the particular product including modifying operation of the displayed product page;  
the server queries the registered subsystems, including querying the transaction subsystem for transaction-related steps to be inserted into the workflow based on the order state data, by communicating a proceed-payment remote procedure call to the transaction subsystem, for one or more transaction-related steps to be inserted into the workflow based on the order state data;   and           
the server queries the payment processor system to provide authorization of the transaction associated with the purchase of the particular product; and whereupon receipt of the authorization, from the payment processor system, after the transaction-related steps to perform authorization have completed, the server queries the product subsystem for post-authorization product-related steps to insert into the workflow, as a result of the authorization completion, and executes any post-authorization steps, in accordance with the generated workflow, and communicates with the payment processor system to process a capture associated with the transaction.  


Claim 8:       
8.   (Currently Amended)   A method for orchestration of operations associated with a media content environment, comprising:         
a plurality of application program interfaces (APIs), including:        
a plurality of subsystem components that are registered with the server and contribute their own steps to a prepare-proceed workflow, including:       
wherein the server includes a data describing the registered subsystems, including the product subsystem and the transaction subsystem;        
wherein the server controls the prepare-proceed workflow that orchestrates operations associated with the purchases of the products associated with the media content environment as modified by the steps contributed by registered subsystems, including, upon receipt of a request from the client device via a displayed product page, for a transaction associated with purchase of a particular product, dynamically generating a workflow to process the transaction, including when the workflow is initiated:          
querying, by the server, the registered subsystems, including querying the product subsystem for pre-authorization product-related steps that the particular product requires to be performed prior to advancing to a transaction-related step, by communicating a proceed-product remote procedure call to the product subsystem, for one or more product-related steps associated with the particular product to be inserted into the workflow to cause or otherwise determine corresponding changes in an order state data, and upon generating the workflow, determining and executing, via communication with the client device, the one or more pre-authorization steps associated with the purchase of the particular product including modifying operation of the displayed product page; 
querying, by the server, the registered subsystems, including querying the transaction subsystem for transaction-related steps to be inserted into the workflow based on the order state data, by communicating a proceed-payment remote procedure call to the transaction subsystem, for one or more transaction-related steps to be inserted into the workflow based on the order state data; and querying the payment processor system to provide authorization of the transaction associated with the purchase of the particular product;   and         
whereupon receipt of the authorization, from the payment processor system, after the transaction-related steps to perform authorization have completed, the server queries the product subsystem for post-authorization product-related steps to insert into the workflow, as a result of the authorization completion, and executes any post-authorization steps, in accordance with the generated workflow, and communicates with the payment processor system to process a capture associated with the transaction.


Claim 15:       
15.   (Currently Amended)   A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising:     
wherein the server includes:   
a plurality of application program interfaces (APIs), including: 6 Attorney Docket No.: SPTFY-01095US1 kfk\sptfy\1095us1 \sptfy-01095us1 Reply 071321.docApplication No.: 16/169,869 Office Action dated: July 13, 2021 Reply dated: January 7, 2022 
a plurality of subsystem components that are registered with the server and contribute their own steps to a prepare-proceed workflow, including:       
wherein the server includes a data describing the registered subsystems, including the product subsystem and the transaction subsystem;  
wherein the server controls the prepare-proceed workflow that orchestrates operations associated with the purchases of the products associated with the media content environment as modified by the steps contributed by registered subsystems, including, upon receipt of a request from the client device via a displayed product page, for a transaction associated with purchase of a particular product, dynamically generating a workflow to process the transaction, including when the workflow is initiated: 
querying, by the server, the registered subsystems, including querying the product subsystem for pre-authorization product-related steps that the particular product requires to be performed prior to advancing to a transaction-related step, by communicating a proceed-product remote procedure call to the product subsystem, for one or more product-related steps associated with the particular product to be inserted into the workflow to cause or otherwise determine corresponding changes in an order state data, and upon generating the workflow, determining and executing, via communication with the client device, the one or more pre-authorization steps associated with the purchase of the particular product including modifying operation of the displayed product page; 
querying, by the server, the registered subsystems, including querying the transaction subsystem for transaction-related steps to be inserted into the workflow based on the order state data, by communicating a proceed-payment remote procedure call to the transaction subsystem, for one or more transaction-related steps to be inserted into the workflow based on the order state data;   and       
querying the payment processor system to provide authorization of the transaction associated with the purchase of the particular product;   and        
whereupon receipt of the authorization, from the payment processor system, after the transaction-related steps to perform authorization have completed, the server queries the product subsystem for post-authorization product-related steps to insert into the workflow, as a result of the authorization completion, and executes any post-authorization steps, in accordance with the generated workflow, and communicates with the payment processor system to process a capture associated with the transaction.




Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3665      

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691